
	

116 SRES 151 ATS: To authorize testimony, documents, and representation in United States v. Pratersch.
U.S. Senate
2013-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 151
		IN THE SENATE OF THE UNITED STATES
		
			April 9, 2019
			Mr. McConnell (for himself and Mr. Schumer) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize testimony, documents, and representation in United States v. Pratersch.
	
 Whereas, in the case of United States v. Pratersch, Cr. No. 19–26, pending in the United States District Court for the Middle District of Florida, the prosecution has requested the production of testimony from Greta Hasler, an employee of the office of Senator Bernard Sanders;Whereas, pursuant to sections 703(a) and 704(a)(2) of the Ethics in Government Act of 1978, 2 U.S.C. §§ 288b(a) and 288c(a)(2), the Senate may direct its counsel to represent current and former Members and employees of the Senate with respect to any subpoena, order, or request for testimony relating to their official responsibilities;Whereas, by the privileges of the Senate of the United States and Rule XI of the Standing Rules of the Senate, no evidence under the control or in the possession of the Senate may, by the judicial or administrative process, be taken from such control or possession but by permission of the Senate; andWhereas, when it appears that evidence under the control or in the possession of the Senate may promote the administration of justice, the Senate will take such action as will promote the ends of justice consistent with the privileges of the Senate: Now, therefore, be it
 That Greta Hasler, an employee of the Office of Senator Bernard Sanders, and any other current or former employee of the Senator’s office from whom relevant evidence may be necessary, are authorized to testify and produce documents in the case of United States v. Pratersch, except concerning matters for which a privilege should be asserted.
 2.The Senate Legal Counsel is authorized to represent Senator Sanders and any current or former employees of his office in connection with the production of evidence authorized in section one of this resolution.
		
